DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/29/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claim 1 is objected to because of the following informalities: The limitation “the controller comprising; fault detection circuitry to” should edited to read as “the controller comprising; a fault detection circuitry configured to.”
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the limitations “place the remaining high side switches in a closed circuit configuration” and “the plurality of low side switches in an open circuit configuration.” It is unclear if the closed circuit configuration means placing each one of the remaining high side switches in ON state, so a closed circuit is formed for current to flow through the remaining high side switches. It is also unclear if the open circuit configuration means placing each one of the low side switches in OFF state so an open circuit is formed so current cannot flow through the low side switches. The specification does not define the term open/closed circuit configuration. Since the open/closed circuit configuration is related to the switches, the specification does not provide any details on how open/closed circuit configuration can be configured using ON/OFF states of the switches. 
Therefore, the examiner has used his own interpretation of said term in the rejection of the claims; applicant's invention with respect to open/closed circuit 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 20080129238 A1) in view of Mangtani  (US 5687049 A).
So far as the claims are understood, 
Re. claim 1,  Andersen Fig. 1 discloses a controller for an electric motor system including a multi-phase bridge inverter having a plurality of high side switches (Q1,Q3,Q5) and a plurality of low side switches (Q2,Q4,Q6), the controller comprising;  
 	fault detection circuitry wherein upon detection of a fault in one of the high side switches (¶. [0049]), place the remaining high side switches in a closed circuit 
upon detection of a fault in one of the low side switches (¶. [0041]), place the remaining low side switches in a closed circuit configuration and the plurality of high side switches in an open circuit configuration (by applying 000 test vector ¶. [0045]- [0047]).
Anderson discloses all type of the fault that can be caused by failure in switching element in an inverter (see background)
Anderson is silence with regard to while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration.
Mangtani Fig. 1a discloses while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration (see line 50 and column 1, lines 49-54).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Anderson with the teaching of Mangtani  to consider when the fault on one of the low side switches is detected, motor coil windings are placed in short circuit configuration; “hence, fast acting detection and protection circuits are required to sense any fault, e.g. a short circuit, and shut off the gate drive to the power device in the event of a fault fast enough to prevent destruction of the device” (Mangtani column 1, lines 28-32.)

Re. claim 3, the combination of Anderson and Mangtani discloses wherein the fault in one of the high side or low side switches is detected by a separate desaturation detector, within the fault detection circuitry, associated with one of the high side or low side switches (Anderson, ¶. [0013]- [0015]). 
Re. claim 5, see Anderson Figs. 3 and 4 and associate text.  
Re. claim 6, Anderson teaches a method of controlling an electric motor system including a multi-phase bridge inverter having a plurality of high side switches and a plurality of low side switches and a desaturation detector (see Fig. ), the method comprising: 
placing the high side switches in a closed circuit configuration and the plurality of low side switches in an open circuit configuration (by applying 111 test vector ¶. [0051]- [0053]) upon detection by the desaturation detector of a desaturation fault associated with one of the switches (¶. [0013]-  [0015]; 
determining whether the desaturation fault is still detected by the desaturation detector (see Fig. 3 and its associate text, ¶. [0076]); and 
when the desaturation fault is still detected by the desaturation detector, if so upon detection of a fault in one of the low side switches (¶. [0041]), place the remaining low side switches in a closed circuit configuration and the plurality of high side switches in an open circuit configuration (by applying 000 test vector ¶. [0045]- [0047]).

Anderson is silence with regard to while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration.
Mangtani Fig. 1a discloses while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration (see line 50 and column 1, lines 49-54).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Anderson with the teaching of Mangtani  to consider when the fault on one of the low side switches is detected, motor coil windings are placed in short circuit configuration; “hence, fast acting detection and protection circuits are required to sense any fault, e.g. a short circuit, and shut off the gate drive to the power device in the event of a fault fast enough to prevent destruction of the device” (Mangtani column 1, lines 28-32.)
Claim 8 is rejected using the same analogy claim 6 was rejected with since the method taught by Anderson is repeated using two zero vector (000,111) as illustrated in Figs 3A-B.  
Allowable Subject Matter
8.	Claims 4, 7 and 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846